DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “main beams” and “cross members” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


	Claims 6-9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Weaver (US 2005/0166859) in view of Long et al. (US 3217919) and Hinchliff (US 3796457).
For claim 6, Weaver discloses an integrated system for conveying live poultry in cages on a trailer and optimized to maximize payload while minimizing cage and trailer weight, said system comprising: a reduced weight poultry cage (20) comprising: a frame (32,27,29,26R,28,34,83,36R,26F) that defines a front, sides, a back, a top and a base of said cage; a plurality of floor layers (25), each having an outer periphery that is supported within said frame; a plurality of compartments formed within said frame on said plurality of floor layers, each of said compartments comprising a respective compartment door (50) that is pivotally-mounted at the front of said cage; and a reduced weight trailer for hauling at least one of said reduced weight poultry cages, said trailer comprising: a suspension assembly located at a rear portion of said trailer for supporting said frame structure and said plurality of main beams upon a plurality of wheel axle assemblies (see Figures 3, 4, 10b, and 17).
Weaver lacks to mention: 1) that the reduced weight poultry cage is made of aluminum frame and aluminum floor layers; and 2) a plurality of aluminum main beams arranged longitudinally along the length of the trailer, a frame structure formed from a pair of aluminum guide rails coupled together via a plurality of aluminum cross members, and said frame structure coupled to said main beams.
With respect to 1), Long et al. teach that it is old and well known in the art to provide a poultry crate made of aluminum for the purpose of strength and light weight.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the integrated system of Weaver so as to include a poultry crate/cage made of aluminum, in a similar manner as taught in Long et al., for the purpose of strength and light weight.
With respect to 2), Hinchliff teaches that it is old and well known in the art to provide a reduced weight trailer (see lines 15-25 of col. 1) having a plurality of aluminum main beams (20) arranged longitudinally along the length of the trailer, a frame structure formed from a pair of aluminum guide rails (216) coupled together via a plurality of aluminum cross members (168), and the frame structure coupled to the main beams (see Figures 1 and 12 for example).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the integrated system of Weaver so as to include a reduced weight trailer  having a plurality of aluminum main beams arranged longitudinally along the length of the trailer, a frame structure formed from a pair of aluminum guide rails coupled together via a plurality of aluminum cross members, and the frame structure coupled to the main beams, in a similar manner as taught in Hinchliff, so as to provide the necessary strength and lightweight for hauling a maximum load.
For claim 7, Weaver as modified by Long et al. and Hinchliff (emphasis on Weaver) further teach a first set of alignment members formed on said base of said cage, on opposite sides of said cage, and a second set of alignment members formed on said top of said cage, on opposite sides of said cage, said first set of alignment members configured to engage a second set of alignment members of another cage stacked thereon (implicit therein, see Figure 17).
For claim 8, Weaver as modified by Long et al. and Hinchliff (emphasis on Hinchliff) further teach wherein said trailer further comprises a floor (170) secured only to a middle region of said frame structure along the length of the trailer.
For claim 9, Weaver as modified by Long et al. and Hinchliff (emphasis on Weaver) further teach a pair of forklift tine sleeves (35,54), one sleeve located at the front of said cage and the other sleeve located at the back of said cage, said pair of sleeves being positioned at a base portion of said cage and which run from one side of said cage to the other side of said cage.
For claim 11, Weaver as modified by Long et al. and Hinchliff (emphasis on Weaver) further teach wherein components of said aluminum frame are coupled together with fasteners (see Figure 4).
Claim(s) 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over the references as applied to claim 6 above, and further in view of Seay (US 2008/0236508).
For claim 10, as described above, the references as applied to claim 6 above disclose most of the claimed invention except for mentioning a plurality of cage alignment stops on each guide rail to form transversely aligned pairs of cage alignment stops and wherein a pair of said transversely aligned cage alignment stops engage a corresponding pair of said first alignment members on said base portion of said cage when said cage is positioned on said trailer.
Seay teaches that it is old and well known in the art to provide an integrated system for transporting poultry wherein the system comprises a plurality of cage alignment stops on each guide rail to form transversely aligned pairs of cage alignment stops and wherein a pair of said transversely aligned cage alignment stops engage a corresponding pair of said first alignment members on said base portion of said cage when said cage is positioned on said trailer (see [0039] and [0049]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the integrated system of the references as applied to claim 6 above so as to include a plurality of cage alignment stops on each aluminum guide rail to form transversely aligned pairs of cage alignment stops and wherein a pair of said transversely aligned cage alignment stops engage a corresponding pair of said first alignment members on said base portion of said cage, in a similar manner as taught in Seay, so as to insure the poultry cage are properly aligned and secured onto the trailer. 
For claim 12, as described above, the references as applied to claim 6 above disclose most of the claimed invention except for mentioning
wherein said frame comprises a plurality of vertical struts and wherein two of said vertical struts, each located on one side of said cage, comprise a respective orifice therein, said orifice configured to receive a belt coupling therein for securing said cage to a hauling trailer.
Seay teaches that it is old and well known in the art to provide an integrated system for transporting poultry wherein the system comprises a plurality of vertical struts and wherein two of said vertical struts, each located on one side of said cage, comprise a respective orifice (74) therein, said orifice configured to receive a belt (78) coupling therein for securing said cage to a hauling trailer (see Figures 12 and 13).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the integrated system of the references as applied to claim 6 above so as to include a plurality of vertical struts and wherein two of said vertical struts, each located on one side of said cage, comprise a respective orifice therein, said orifice configured to receive a belt coupling therein, in a similar manner as taught in Seay, so as to insure the poultry cage are properly aligned and secured onto the trailer. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 6-12 are rejected on the ground of nonstatutory double patenting over claims 1-16 of U. S. Patent No. 9,420,767 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: “a reduced weight poultry cage comprising an aluminum frame, a plurality of aluminum floor layers, and a plurality of compartments, wherein each of said compartments comprising a respective compartment door”.
Claims 6-12 are rejected on the ground of nonstatutory double patenting over claims 1-9 of U. S. Patent No. 9,668,460 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: “a reduced weight trailer for hauling at least one of said reduced weight poultry cages, said trailer comprising a plurality of aluminum main beams arranged longitudinally along the length of the trailer, a pair of aluminum guide rails coupled together via a plurality of aluminum cross members, said frame structure coupled to said main beams, and a suspension assembly located at a rear portion of said trailer for supporting said frame structure and said plurality of aluminum main beams upon a plurality of wheel axle assemblies”.
Claims 6-12 are rejected on the ground of nonstatutory double patenting over claims 1-9 of U. S. Patent No. 9,788,532 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: “said trailer comprising a plurality of aluminum main beams arranged longitudinally along the length of the trailer, a pair of aluminum guide rails coupled together via a plurality of aluminum cross members, said frame structure coupled to said main beams, and a suspension assembly located at a rear portion of said trailer for supporting said frame structure and said plurality of aluminum main beams upon a plurality of wheel axle assemblies”.
Claims 6-12 are rejected on the ground of nonstatutory double patenting over claims 1-9 of U. S. Patent No. 9,918,456 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: “said trailer comprising a plurality of aluminum main beams arranged longitudinally along the length of the trailer, a pair of aluminum guide rails coupled together via a plurality of aluminum cross members, said frame structure coupled to said main beams, and a suspension assembly located at a rear portion of said trailer for supporting said frame structure and said plurality of aluminum main beams upon a plurality of wheel axle assemblies”.
Claims 6-12 are rejected on the ground of nonstatutory double patenting over claims 1-5 of U. S. Patent No. 10,349,636 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: “an aluminum frame that defines a front, sides, a back, a top and a base of said cage, a plurality of aluminum floor layers, each having an outer periphery that is supported within said frame, a plurality of compartments formed within said frame on said plurality of floor layers, each of said compartments comprising a respective compartment door that is pivotally-mounted at the front of said cage”.
Claims 6-12 are rejected on the ground of nonstatutory double patenting over claims 1-12 of U. S. Patent No. 11,006,618 since the claims, if allowed, would improperly extend the "right to exclude" already granted in the patent.
The subject matter claimed in the instant application is fully disclosed in the patent and is covered by the patent since the patent and the application are claiming common subject matter, as follows: “an aluminum frame that defines a front, sides, a back, a top and a base of said cage, a plurality of aluminum floor layers, each having an outer periphery that is supported within said frame, a plurality of compartments formed within said frame on said plurality of floor layers, each of said compartments comprising a respective compartment door that is pivotally-mounted at the front of said cage, a reduced weight trailer for hauling at least one of said reduced weight poultry cages, said trailer comprising a plurality of aluminum main beams arranged longitudinally along the length of the trailer, a frame structure formed from a pair of aluminum guide rails coupled together via a plurality of aluminum cross members, said frame structure coupled to said main beams, and a suspension assembly located at a rear portion of said trailer for supporting said frame structure and said plurality of aluminum main beams upon a plurality of wheel axle assemblies”.
Furthermore, there is no apparent reason why applicant was prevented from presenting claims corresponding to those of the instant application during prosecution of the application which matured into a patent.  See In re Schneller, 397 F.2d 350, 158 USPQ 210 (CCPA 1968).  See also MPEP § 804.
Conclusion
	Note, although the examiner recites certain excerpts for the prior art, MPEP 2141.02 VI states “PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS”.  
	The prior art Showalter (US 5913286, as cited on IDS 4/20/21) teaches a poultry coop having a plurality of compartments formed within a frame member wherein each compartments include a door.
	The prior art Thomas (US 4285299, as cited on IDS 4/20/21) teaches a poultry coop having a plurality of compartments formed within a frame member wherein each compartments includes a door.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRINH T NGUYEN whose telephone number is (571)272-6906.  The examiner can normally be reached on Monday-Friday 7:00-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRINH T NGUYEN/Primary Examiner, Art Unit 3644